DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see arguments, filed 07/01/2022, with respect to the rejection of claims 1-16 have been fully considered and are persuasive.  The rejection of claims 1-16 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A parallel plate capacitor comprising: a cathode core comprising: a pair of parallel electrodes that each comprise an electrically conducting material; an inner dielectric material layer positioned between the pair of parallel electrodes; and an applied electric field generated from the pair of parallel electrodes; an outer dielectric liquid medium that is continuously liquid; and connects a positive electrode of the pair of electrodes to a negative electrode of the pair of electrodes so that ions flow from the positive electrode outer surface to the negative electrode outer surface thereby inducing an electric dipole that opposes and reduces the applied electric field of the pair of parallel electrodes, where: the positive electrode outer surface and the negative electrode outer surface, each outer surface not in contact with the inner dielectric material is covered by the outer dielectric liquid medium; and an internal surface of the positive electrode and the negative electrode is not in contact with the outer dielectric liquid medium.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “the positive electrode outer surface and the negative electrode outer surface, each outer surface not in contact with the inner dielectric material is covered by the outer dielectric liquid medium; and an internal surface of the positive electrode and the negative electrode is not in contact with the outer dielectric liquid medium” in combination with the other claim limitations. 

Cited Prior Art
Farahmandi et al (US 2003/0030969) teaches relevant prior art in Fig. 1.
Gayden et al (US 2016/0285137) teaches relevant prior art in Fig. 1.
Fan (US 2009/0316336) teaches relevant prior art in [0027].
Hayes et al (US 2004/0079917) teaches relevant prior art in [0017].
Gianchandani et al (US 2011/0128010) teaches relevant prior art in [0064-0065].
TONG et al (US 2018/0233791) teaches relevant art in Fig. 1.
Weir (US 2017/0278636) teaches relevant art in Fig. 1.
MURAHARA (US 2016/0186334) teaches relevant art in Fig. 5.
Jiang et al (US 2016/0204492) teaches relevant art in Fig. 2.
McWhorter (US 2013/0169237) teaches relevant art in Fig. 6.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848